Citation Nr: 0524125	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-06 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for myositis of the 
lumbar paravertebral musculature, currently evaluated as 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from November 1945 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
in February 2004, the veteran initially requested that he be 
scheduled for a Board hearing.  In correspondence dated in 
November 2004, the veteran withdrew his hearing request.  In 
correspondence dated in March 2005, however, the veteran 
clarified that he wanted to be scheduled for a local hearing 
before a hearing officer rather than a Veterans Law Judge.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
local hearing at the RO as soon as 
practicable.  Once the veteran has been 
afforded the requested hearing, or in the 
event that he withdraws his hearing 
request or fails to appear, the case 
should be returned to the Board for 
appellate consideration.

The veteran is reminded that he has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999). 
However, no action is required of the veteran unless he is so 
notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




